Name: Commission Regulation (EU) NoÃ 1000/2010 of 3Ã November 2010 derogating from Regulations (EC) NoÃ 2402/96, (EC) NoÃ 2058/96, (EC) NoÃ 2305/2003, (EC) NoÃ 969/2006, (EC) NoÃ 1918/2006, (EC) NoÃ 1964/2006, (EC) NoÃ 27/2008, (EC) NoÃ 1067/2008 and (EC) NoÃ 828/2009 as regards the dates for lodging import licence applications and issuing import licences in 2011 under tariff quotas for sweet potatoes, manioc starch, manioc, cereals, rice, sugar and olive oil and derogating from Regulations (EC) NoÃ 382/2008, (EC) NoÃ 1518/2003, (EC) NoÃ 596/2004, (EC) NoÃ 633/2004 and (EC) NoÃ 951/2006 as regards the dates for issuing export licences in 2011 in the beef and veal, pigmeat, eggs, poultrymeat and out-of-quota sugar and isoglucose sectors
 Type: Regulation
 Subject Matter: tariff policy;  European Union law;  agricultural activity
 Date Published: nan

 6.11.2010 EN Official Journal of the European Union L 290/26 COMMISSION REGULATION (EU) No 1000/2010 of 3 November 2010 derogating from Regulations (EC) No 2402/96, (EC) No 2058/96, (EC) No 2305/2003, (EC) No 969/2006, (EC) No 1918/2006, (EC) No 1964/2006, (EC) No 27/2008, (EC) No 1067/2008 and (EC) No 828/2009 as regards the dates for lodging import licence applications and issuing import licences in 2011 under tariff quotas for sweet potatoes, manioc starch, manioc, cereals, rice, sugar and olive oil and derogating from Regulations (EC) No 382/2008, (EC) No 1518/2003, (EC) No 596/2004, (EC) No 633/2004 and (EC) No 951/2006 as regards the dates for issuing export licences in 2011 in the beef and veal, pigmeat, eggs, poultrymeat and out-of-quota sugar and isoglucose sectors THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Decision 96/317/EC of 13 May 1996 concerning the conclusion of the results of consultations with Thailand under GATT Article XXIII (1), and in particular Article 3 thereof, Having regard to Council Regulation (EC) No 1095/96 of 18 June 1996 on the implementation of the concessions set out in Schedule CXL drawn up in the wake of the conclusion of the GATT XXIV.6 negotiations (2), and in particular Article 1(1) thereof, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (3), and in particular Articles 61, 144(1), 148, 156 and 161(3), in conjunction with Article 4 thereof, Having regard to Council Regulation (EC) No 1528/2007 of 20 December 2007 applying the arrangements for products originating in certain states which are part of the African, Caribbean and Pacific (ACP) Group of States provided for in agreements establishing, or leading to the establishment of, Economic Partnership Agreements (4), and in particular Article 9(5) thereof, Having regard to Council Regulation (EC) No 732/2008 of 22 July 2008 applying a scheme of generalised tariff preferences for the period from 1 January 2009 to 31 December 2011 and amending Regulations (EC) No 552/97, (EC) No 1933/2006 and Commission Regulations (EC) No 1100/2006 and (EC) No 964/2007 (5), and in particular Article 11(7) thereof, Whereas: (1) Commission Regulation (EC) No 2402/96 of 17 December 1996 opening and setting administrative rules for certain annual tariff quotas for sweet potatoes and manioc starch (6) lays down specific provisions for lodging import licence applications and issuing import licences for sweet potatoes under quotas 09.4013 and 09.4014 and for manioc starch under quotas 09.4064 and 09.4065. (2) Commission Regulation (EC) No 27/2008 of 15 January 2008 opening and providing for the administration of certain annual tariff quotas for products covered by CN codes 0714 10 91, 0714 10 99, 0714 90 11 and 0714 90 19 originating in certain third countries other than Thailand (7) lays down specific provisions for lodging import licence applications and issuing import licences, for the products concerned, under quotas 09.4009, 09.4010, 09.4011, 09.4012 and 09.4021. (3) Commission Regulation (EC) No 1067/2008 of 30 October 2008 opening and providing for the administration of Community tariff quotas for common wheat of a quality other than high quality from third countries and derogating from Council Regulation (EC) No 1234/2007 (8), Commission Regulation (EC) No 2305/2003 of 29 December 2003 opening and providing for the administration of a Community tariff quota for imports of barley from third countries (9) and Commission Regulation (EC) No 969/2006 of 29 June 2006 opening and providing for the administration of a Community tariff quota for imports of maize from third countries (10) lay down specific provisions for lodging import licence applications and issuing import licences for common wheat of a quality other than high quality under quotas 09.4123, 09.4124 and 09.4125, for barley under quota 09.4126 and for maize under quota 09.4131. (4) Commission Regulation (EC) No 2058/96 of 28 October 1996 opening and providing for the management of a tariff quota for broken rice of CN code 1006 40 00 for production of food preparations of CN code 1901 10 (11) and Commission Regulation (EC) No 1964/2006 of 22 December 2006 laying down detailed rules for the opening and administration of an import quota for rice originating in Bangladesh, pursuant to Council Regulation (EEC) No 3491/90 (12) lay down specific provisions for lodging import licence applications and issuing import licences for broken rice under quota 09.4079 and for rice originating in Bangladesh under quota 09.4517. (5) Commission Regulation (EC) No 828/2009 of 10 September 2009 laying down detailed rules of application for the marketing years 2009/2010 to 2014/2015 for the import and refining of sugar products of tariff heading 1701 under preferential agreements (13) lays down specific provisions for lodging import licence applications and issuing import licences under quotas 09.4221, 09.4231 and 09.4241 to 09.4247. (6) Commission Regulation (EC) No 1918/2006 of 20 December 2006 opening and providing for the administration of tariff quota for olive oil originating in Tunisia (14) lays down specific provisions for lodging import licence applications and issuing import licences for olive oil under quota 09.4032. (7) In view of the public holidays in 2011, derogations should be made, at certain times, from Regulations (EC) Nos 2402/96, 2058/96, 2305/2003, 969/2006, 1918/2006, 1964/2006, 1067/2008 and 828/2009 as regards the dates for lodging import licence applications and issuing import licences in order to ensure compliance with the quota volumes in question. (8) The second subparagraph of Article 12(1) of Commission Regulation (EC) No 382/2008 of 21 April 2008 on rules of application for import and export licences in the beef and veal sector (15), Article 3(3) of Commission Regulation (EC) No 1518/2003 of 28 August 2003 laying down detailed rules for implementing the system of export licences in the pigmeat sector (16), Article 3(3) of Commission Regulation (EC) No 596/2004 of 30 March 2004 laying down detailed rules for implementing the system of export licences in the egg sector (17) and Article 3(3) of Commission Regulation (EC) No 633/2004 of 30 March 2004 laying down detailed rules for implementing the system of export licences in the poultrymeat sector (18) provide that export licences are to be issued on the Wednesday following the week in which the licence applications were lodged, unless the Commission has taken any particular measures in the meantime. (9) Article 7d(1) of Commission Regulation (EC) No 951/2006 of 30 June 2006 laying down detailed rules for the implementation of Council Regulation (EC) No 318/2006 as regards trade with third countries in the sugar sector (19) lays down that export licences for out-of-quota sugar and isoglucose are to be issued from the Friday following the week during which the licence applications were lodged, unless the Commission has taken any particular measures in the meantime. (10) In view of the public holidays in 2011 and the resulting impact on the publication of the Official Journal of the European Union, the period between the lodging of applications and the day on which the licences are to be issued will be too short to ensure proper management of the market. That period should therefore be extended. (11) Commission Regulation (EC) No 1157/2009 (20) derogating from certain Regulations as regards the dates for lodging applications and issuing import and export licences in 2010 should therefore be repealed. (12) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 Sweet potatoes 1. By way of derogation from Article 3 of Regulation (EC) No 2402/96, for 2011, import licence applications for sweet potatoes under quotas 09.4013 and 09.4014 may not be lodged before Tuesday 4 January 2011 or after Tuesday 13 December 2011. 2. By way of derogation from Article 8(1) of Regulation (EC) No 2402/96, import licences for sweet potatoes applied for on the date indicated in Annex I to this Regulation under quotas 09.4013 and 09.4014 shall be issued on the date indicated therein, subject to measures adopted pursuant to Article 7(2) of Commission Regulation (EC) No 1301/2006 (21). Article 2 Manioc starch 1. By way of derogation from the first paragraph of Article 9 of Regulation (EC) No 2402/96, for 2011, import licence applications for manioc starch under quotas 09.4064 and 09.4065 may not be lodged before Tuesday 4 January 2011 or after Tuesday 13 December 2011. 2. By way of derogation from Article 13(1) of Regulation (EC) No 2402/96, import licences for manioc starch applied for on the date indicated in Annex II to this Regulation under quotas 09.4064 and 09.4065 shall be issued on the date indicated therein, subject to measures adopted pursuant to Article 7(2) of Commission Regulation (EC) No 1301/2006. Article 3 Manioc 1. By way of derogation from Article 8(1) of Regulation (EC) No 27/2008, for 2011, import licence applications for manioc under quotas 09.4009, 09.4010, 09.4011, 09.4012 and 09.4021 may not be lodged before Monday 3 January 2011 or after 13:00 (Brussels time) on Wednesday 14 December 2011. 2. By way of derogation from Article 8(4) of Regulation (EC) No 27/2008, import licences for manioc applied for on the dates indicated in Annex III to this Regulation under quotas 09.4009, 09.4010, 09.4011, 09.4012 and 09.4021 shall be issued on the dates indicated therein, subject to measures adopted pursuant to Article 7(2) of Regulation (EC) No 1301/2006. Article 4 Cereals 1. By way of derogation from the second subparagraph of Article 4(1) of Regulation (EC) No 1067/2008, for 2011, import licence applications for common wheat of a quality other than high quality under quotas 09.4123, 09.4124 and 09.4125 may no longer be lodged after 13:00 (Brussels time) on Friday 16 December 2011. 2. By way of derogation from the second subparagraph of Article 3(1) of Regulation (EC) No 2305/2003, for 2011, import licence applications for barley under quota 09.4126 may no longer be lodged after 13:00 (Brussels time) on Friday 16 December 2011. 3. By way of derogation from the second subparagraph of Article 4(1) of Regulation (EC) No 969/2006, for 2011, import licence applications for maize under quota 09.4131 may no longer be lodged after 13:00 (Brussels time) on Friday 16 December 2011. Article 5 Rice 1. By way of derogation from the third subparagraph of Article 2(1) of Regulation (EC) No 2058/96, for 2011, import licence applications for broken rice under quota 09.4079 may no longer be lodged after 13:00 (Brussels time) on Friday 9 December 2011. 2. By way of derogation from the first subparagraph of Article 4(3) of Regulation (EC) No 1964/2006, for 2011, import licence applications for rice originating in Bangladesh under quota 09.4517 may no longer be lodged after 13:00 (Brussels time) on Friday 9 December 2011. Article 6 Sugar By way of derogation from Article 4(1) of Regulation (EC) No 828/2009, import licence applications for sugar sector products under quotas 09.4221, 09.4231 and 09.4241 to 09.4247 may no longer be lodged after 13:00 (Brussels time) on Friday 16 December 2011 until 13:00 (Brussels time) on Friday 30 December 2011. Article 7 Olive oil By way of derogation from Article 3(3) of Regulation (EC) No 1918/2006, import licences for olive oil applied for during the periods referred to in Annex IV to this Regulation shall be issued on the corresponding dates specified therein, subject to measures adopted pursuant to Article 7(2) of Regulation (EC) No 1301/2006. Article 8 Licences for exports of beef and veal, pigmeat, eggs and poultrymeat attracting refunds By way of derogation from the second subparagraph of Article 12(1) of Regulation (EC) No 382/2008, Article 3(3) of Regulation (EC) No 1518/2003, Article 3(3) of Regulation (EC) No 596/2004 and Article 3(3) of Regulation (EC) No 633/2004, export licences applied for during the periods referred to in Annex V to this Regulation shall be issued on the corresponding dates set out therein. The derogation provided for in the first paragraph shall apply only where none of the particular measures provided for in Article 12(2) and (3) of Regulation (EC) No 382/2008, Article 3(4) and (4a) of Regulation (EC) No 1518/2003, Article 3(4) and (4a) of Regulation (EC) No 596/2004 and Article 3(4) and (4a) of Regulation (EC) No 633/2004 has been taken before the said dates of issue. Article 9 Out-of-quota sugar and isoglucose By way of derogation from Article 7d(1) of Regulation (EC) No 951/2006, export licences for out-of-quota sugar and isoglucose for which applications are lodged during the periods referred to in Annex VI to this Regulation shall be issued on the corresponding dates set out therein. The derogation provided for in the first paragraph shall apply only where none of the particular measures provided for in Article 9(1) and (2) of Regulation (EC) No 951/2006 has been taken before the said dates of issue. Article 10 Regulation (EC) No 1157/2009 is repealed with effect from 31 December 2010. Article 11 Entry into force This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. It shall expire on 31 December 2011. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 November 2010. For the Commission, On behalf of the President, Jean-Luc DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 122, 22.5.1996, p. 15. (2) OJ L 146, 20.6.1996, p. 1. (3) OJ L 299, 16.11.2007, p. 1. (4) OJ L 348, 31.12.2007, p. 1. (5) OJ L 211, 6.8.2008, p. 1. (6) OJ L 327, 18.12.1996, p. 14. (7) OJ L 13, 16.1.2008, p. 3. (8) OJ L 290, 31.10.2008, p. 3. (9) OJ L 342, 30.12.2003, p. 7. (10) OJ L 176, 30.6.2006, p. 44. (11) OJ L 276, 29.10.1996, p. 7. (12) OJ L 408, 30.12.2006, p. 19. (13) OJ L 240, 11.9.2009, p. 14. (14) OJ L 365, 21.12.2006, p. 84. (15) OJ L 115, 29.4.2008, p. 10. (16) OJ L 217, 29.8.2003, p. 35. (17) OJ L 94, 31.3.2004, p. 33. (18) OJ L 100, 6.4.2004, p. 8. (19) OJ L 178, 1.7.2006, p. 24. (20) OJ L 313, 28.11.2009, p. 60. (21) OJ L 238, 1.9.2006, p. 13. ANNEX I Issue of import licences for sweet potatoes under quotas 09.4013 and 09.4014 for certain periods of 2011 Dates for lodging applications Dates of issue of licences Tuesday 19 April 2011 Friday 29 April 2011 Tuesday 3 May 2011 Wednesday 11 May 2011 Tuesday 31 May 2011 Thursday 9 June 2011 Tuesday 19 July 2011 Wednesday 27 July 2011 Tuesday 9 August 2011 Wednesday 17 August 2011 Tuesday 25 October 2011 Thursday 3 November 2011 ANNEX II Issue of import licences for manioc starch under quotas 09.4064 and 09.4065 for certain periods of 2011 Dates for lodging applications Dates of issue of licences Tuesday 19 April 2011 Friday 29 April 2011 Tuesday 3 May 2011 Wednesday 11 May 2011 Tuesday 31 May 2011 Thursday 9 June 2011 Tuesday 19 July 2011 Wednesday 27 July 2011 Tuesday 9 August 2011 Wednesday 17 August 2011 Tuesday 25 October 2011 Thursday 3 November 2011 ANNEX III Issue of import licences for manioc under quotas 09.4009, 09.4010, 09.4011, 09.4012 and 09.4021 for certain periods of 2011 Dates for lodging applications Dates of issue of licences Monday 18, Tuesday 19 and Wednesday 20 April 2011 Friday 29 April 2011 Monday 2, Tuesday 3 and Wednesday 4 May 2011 Wednesday 11 May 2011 Monday 30, Tuesday 31 May and Wednesday 1 June 2011 Thursday 9 June 2011 Monday 18, Tuesday 19 and Wednesday 20 July 2011 Wednesday 27 July 2011 Monday 8, Tuesday 9 and Wednesday 10 August 2011 Wednesday 17 August 2011 Monday 24, Tuesday 25 and Wednesday 26 October 2011 Thursday 3 November 2011 ANNEX IV Periods for lodging olive oil import licence applications Dates of issue Monday 18 or Tuesday 19 April 2011 Friday 29 April 2011 Monday 2 or Tuesday 3 May 2011 Wednesday 11 May 2011 Monday 30 or Tuesday 31 May 2011 Thursday 9 June 2011 Monday 18 or Tuesday 19 July 2011 Wednesday 27 July 2011 Monday 8 or Tuesday 9 August 2011 Wednesday 17 August 2011 Monday 24 or Tuesday 25 October 2011 Thursday 3 November 2011 ANNEX V Periods for lodging export licence applications for beef and veal, pigmeat, eggs and poultrymeat Dates of issue From 18 April to 22 April 2011 28 April 2011 From 2 to 6 May 2011 12 May 2011 From 6 to 10 June 2011 16 June 2011 From 8 to 12 August 2011 18 August 2011 From 24 to 28 October 2011 4 November 2011 From 19 to 30 December 2011 5 January 2012 ANNEX VI Periods for lodging export licence applications for out-of-quota sugar and isoglucose Dates of issue From 24 to 28 October 2011 8 November 2011 From 19 to 23 December 2011 6 January 2012